Title: From Alexander Hamilton to the Senators and Representatives of the State of Georgia, 17 November 1792
From: Hamilton, Alexander
To: Senators and Representatives of the State of Georgia



Treasury DepartmentNovemr. 17th 1792
Gentlemen

The Commissioner of the Revenue has transmitted to me the enclosed instrument as a draught of a deed of Conveyance for the Tybee light House intended to be executed by the Senators and Representatives of the State of Georgia.
On considering together the proviso in the first Section of the Act of Congress of the 7th. day of August 1789 for the establishment and support of light Houses &ca. and the second proviso in the Act of the Legislature of Georgia, recited in the proposed conveyance I have the honor to inform you that it appears to me, that this deed cannot be accepted by an executive Officer of the United States because it would carry a clear tho implied engagement for the continuance of a Law, which it is in the power of the Legislature alone to make.
I have the Honor to be with great Respect, Gentlemen,   Your most obedient Servt.

Alexander HamiltonSecretary of the Treasury

The Honble
The Senators & Representatives of the State of Georgia in the Congress of the United States

